Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement submitted on September 14, 2018 has been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 

Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claim 1 is provisionally rejected on the grounds of nonstatutory double patenting of claim 1 of copending Application No. 16/131,826.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 16/131,826.  This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Please see the following table for the claim 1 analysis:
16/131,780
16/131,826
Claim Interpretation
1. A computer-implemented method for performing size KxK max pooling with stride S at a pooling layer of a 
convolutional neural network to downsample input data, the computer-implemented method comprising: 
receiving, at the max pooling layer, input data; 
buffering, at the max pooling layer, the input data; 
applying, at the max pooling layer, a cascade of size 2x2 pooling stages to the 
buffered input data to generate downsampled output data; and 







outputting, from the max pooling layer, the 
downsampled output data to another layer of the convolutional neural network for further processing. 
1. A computer-implemented method for performing size KxK max pooling with stride S at a max pooling layer of a convolutional neural network to downsample input data, the computer-implemented method comprising: 
receiving, at the max pooling layer, input data; 
buffering, at the max pooling layer, the input data; 
applying, at the max pooling layer, a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data, wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage; and 

outputting, by the max 
pooling layer, the downsampled output data to another layer of the convolution neural network for further processing. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kluckner et al. (US PGUB 2021/0064927 A1, hereinafter Kluckner).
	Consider claim 14.  Kluckner discloses a device comprising: 
a central processing unit configured to execute instructions stored in a memory storage; and a processing unit operatively coupled to the central processing unit, the memory storage, and a data input, the processing unit configured to perform size KxK max pooling with stride S at a max pooling layer of a convolutional neural network to downsample input data received at the data input, wherein the processing unit performs the size KxK max pooling with stride S as a cascade of K-1 size 2x2 max pooling stages, where K and S are integer values (paragraphs 100, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPUB 2020/0211235 A1, hereinafter Hsu) in view of Abou Shousha et al. (US PGPUB 10,468,142 B1, hereinafter Abou Shousha) in view of Kluckner et al. (US PGUB 2021/0064927 A1, hereinafter Kluckner).
	Consider claim 1.  Hsu discloses a computer-implemented method, the computer-implemented method comprising: 
applying, at the max pooling layer, a cascade of size 2x2 pooling stages to the buffered input data to generate downsampled output data (paragraph 90, read as module 1420 ends with a 2x2 max-pooling layer 1450 that effectively downsamples the feature dimensions by a factor of two); and 

Hsu discloses the claimed invention but fails to explicitly teach receiving, at the max pooling layer, input data and buffering, at the max pooling layer, the input data.
However, Abou Shousha teaches receiving, at the max pooling layer, input data and buffering, at the max pooling layer, the input data (column 23 lines 59 – column 24 lines 26, read as receiving and processing the input data is processed through a set of convolutional layers and pooling layers, such as max pooling layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Abou Shousha into the invention in Hsu in order to an improved means for imaging devices by providing high-resolution images to identify and monitor particular conditions.
Hsu and Abou Shousha disclose the claimed invention but fail to teach performing size KxK max pooling with stride S at a pooling layer of a convolutional neural network to downsample input data.
However, Kluckner teaches performing size KxK max pooling with stride S at a pooling layer of a convolutional neural network to downsample input data (paragraph 143, read as performing different size max pooling with different strides).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of 
 	Consider claim 2 and as applied to claim 1.  Hsu, Abou Shousha, and Kluckner disclose wherein a first subset of the size 2x2 pooling stages are with stride 1 and a second subset of the size 2x2 pooling stages are with stride S (Kluckner; paragraph 143). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kluckner into the invention in Hsu and Abou Shousha in order to quickly and efficiently extract low-level features, especially like simple edges.
	Consider claim 3 and as applied to claim 2.  Hsu, Abou Shousha, and Kluckner disclose wherein the first subset comprises K-2 size 2x2 pooling with stride 1 stages and the second subset comprises one dimension 2 with stride S pooling stage (Kluckner; paragraph 143). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kluckner into the invention in Hsu and Abou Shousha in order to quickly and efficiently extract low-level features, especially like simple edges.
Consider claim 4 and as applied to claim 2.  Hsu, Abou Shousha, and Kluckner disclose wherein applying the cascade of size 2x2 pooling stages comprises: applying, at the max pooling layer, a cascade of K-2 size 2x2 pooling with stride 1 stages to the buffered input data to generate intermediate output data; and applying, at the max pooling layer, a size 2x2 pooling with stride S stage to the intermediate output data to generate the downsampled output data (Kluckner; paragraph 143). 

Consider claim 5 and as applied to claim 4.  Hsu, Abou Shousha, and Kluckner disclose wherein the cascade of K-2 size 2x2 pooling with stride 1 stages is applied to the buffered input data prior to the applying of the size 2x2 pooling with stride S stage  (Kluckner; paragraph 143). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kluckner into the invention in Hsu and Abou Shousha in order to quickly and efficiently extract low-level features, especially like simple edges.
 	Consider claim 7 and as applied to claim 1.  Hsu, Abou Shousha, and Kluckner disclose wherein the convolutional neural network is part of a graphics processing unit (GPU) (Hsu; paragraphs 88, 93). 
 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPUB 2020/0211235 A1, hereinafter Hsu) in view of Abou Shousha et al. (US PGPUB 10,468,142 B1, hereinafter Abou Shousha) in view of Kluckner et al. (US PGUB 2021/0064927 A1, hereinafter Kluckner) in view of McGrath et al. (US PGPUB 2020/0129063 A1, hereinafter McGrath).
Consider claim 6 and as applied to claim 1.  Hsu, Abou Shousha, and Kluckner discloses the claimed invention but fail to teach wherein the cascade of size 2x2 pooling stages comprises a linear sequence of size 2x2 pooling stages. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of McGrath into the invention in Hsu, Abou Shousha, and Kluckner in order to ensure that the same error in either direction would equally affect the network's weights during backpropagation.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kluckner et al. (US PGUB 2021/0064927 A1, hereinafter Kluckner) in view of Spizhevoy et al. (US PGPUB 2018/0018451 A1, hereinafter Spizhevoy).
Consider claim 19 and as applied to claim 14.  Kluckner discloses the claimed invention but fails to teach wherein the data input is operatively coupled to a digital camera. 
However, Spizhevoy teaches wherein the data input is operatively coupled to a digital camera (paragraph 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Spizhevoy into the invention in Kluckner in order to provide a user friendly means for deep neural networks.
 Consider claim 20 and as applied to claim 14.  Kluckner discloses the claimed invention but fails to teach wherein the device is a user equipment (UE).
However, Spizhevoy teaches wherein the device is a user equipment (UE) (paragraph 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of .
Allowable Subject Matter
Claims 8-13 are allowed.  More specifically, Hsu, Abou Shousha, and Kluckner, the other cited references and a thorough search fail to disclose or suggest a first comparator operatively coupled to a data input and a delayed data input, the first comparator configured to output a greater of the data input or the delayed data input; a data buffer operatively coupled to an output line of the first comparator and a stride input, the data buffer configured to store an output of the first comparator; a second comparator operatively coupled to an output line of the data buffer and the output line of the first comparator, the second comparator configured to output a greater of the output of the first comparator or an output of the data buffer; a mask buffer operatively coupled to the output line of the first comparator, the mask buffer configured to remove unwanted values; a multiplexer operatively coupled to the output line of the mask buffer, to the output line of the first comparator, and to an output line of the second comparator, the multiplexer configured to select between an output of the mask buffer or the output of the first comparator in accordance with an output of the second comparator; and a controller in communication with the data buffer, the controller configured to receive a stride value, control the data buffer to buffer the output of the first comparator in accordance with the stride value, and output the buffered output of the first comparator in accordance with the stride value. 
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. More specifically, Hsu, Abou Shousha, and Kluckner, the other cited references and a thorough search fail to disclose or suggest a first comparator operatively 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window

		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        July 13, 2021